Case 2:17-cv-03747-CBM-JEM Document 52 Filed 01/28/20 Page 1 of 3 Page ID #:649




 1   Matthew Topic, IL Bar No. 6290922
     matt@loevy.com
 2   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
 3   Chicago, IL 60607
     Tel: (312) 243-5900
 4   Fax: (312) 243-5902
     Admitted Pro Hac Vice
 5
     Rachel Steinback, SBN 310700
 6   steinbacklaw@gmail.com
     LAW OFFICE OF RACHEL STEINBACK
 7   P.O. Box 291253
     Los Angeles, CA 90029
 8   Tel: (213) 537-5370
     Fax: (213) 232-4003
 9
     Attorneys for Plaintiffs
10
11                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
12
     JASON LEOPOLD and BUZZFEED, INC.,                 )
13                                                     )
                                                       )
14                   Plaintiffs,                       )
                                                       )   Case No.: 17-cv-3747
15          vs.                                        )
                                                       )   UNOPPOSED MOTION FOR
16                                                     )   EXTENSION OF TIME TO FILE
     DEPARTMENT OF JUSTICE, OFFICE OF
                                                       )   PETITION FOR ATTORNEYS' FEES
17   THE ATTORNEY GENERAL, et al.,                     )
                                                       )
18                                                     )
                     Defendants.                       )
19                                                     )
                                                       )
20
21
            Plaintiffs Jason Leopold and BuzzFeed, Inc., by and through undersigned counsel,
22
     respectfully request an extension of time from January 31, 2020 to March 2, 2020 to file their
23
24   petition for attorneys' fees. In support of this motion, Plaintiffs state the following:

25      1. On December 5, 2019, the Court ordered that Plaintiffs' petition for attorneys' fees be
26          filed no later than January 31, 2020.
27
        2. Plaintiffs request this extension so that the parties can continue ongoing settlement
28
     1 – Unopposed Motion for Extension of Time to File Petition for Attorneys' Fees
     Leopold v. DOJ, No. 17-cv-03747
Case 2:17-cv-03747-CBM-JEM Document 52 Filed 01/28/20 Page 2 of 3 Page ID #:650



            discussions in an attempt to resolve the issue of attorneys' fees short of a petition.
 1
 2      3. The parties conferred and Defendants' counsel has not opposed this extension.

 3          WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court
 4
     grant this Unopposed Motion for Extension of Time to File Petition for Attorneys' Fees. A
 5
     proposed order consistent with this request is attached herewith.
 6
 7
 8   Dated: January 28, 2020                               Respectfully Submitted,
 9
10                                                         MATTHEW V. TOPIC
11
                                                           /s/ Matthew V. Topic
12                                                         Matthew V. Topic
                                                           LOEVY & LOEVY
13                                                         311 N. Aberdeen, Third Floor
14                                                         Chicago, Illinois 60607
                                                           Tel.: (312) 243-5900
15                                                         Fax: (312) 243-5902
                                                           matt@loevy.com
16                                                         Admitted Pro Hac Vice
17
                                                           Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
     2 – Unopposed Motion for Extension of Time to File Petition for Attorneys' Fees
     Leopold v. DOJ, No. 17-cv-03747
Case 2:17-cv-03747-CBM-JEM Document 52 Filed 01/28/20 Page 3 of 3 Page ID #:651



                                    CERTIFICATE OF SERVICE
 1
 2          I, Matthew Topic, an attorney, hereby certify that on January 28, 2020, I caused the

 3   foregoing Unopposed Motion for Extension of Time to File Petition for Attorneys' Fees to be
 4
     served on all counsel of record via the Court's CM/ECF system.
 5
 6
 7                                                       /s/ Matthew V. Topic

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3 – Unopposed Motion for Extension of Time to File Petition for Attorneys' Fees
     Leopold v. DOJ, No. 17-cv-03747
